 


109 HR 3326 IH: Emergency Contraception Education Act
U.S. House of Representatives
2005-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3326 
IN THE HOUSE OF REPRESENTATIVES 
 
July 18, 2005 
Ms. Slaughter (for herself, Mr. Abercrombie, Mr. Ackerman, Mr. Allen, Ms. Baldwin, Mr. Berman, Mr. Brown of Ohio, Mrs. Capps, Mr. Capuano, Mr. Crowley, Mrs. Davis of California, Mr. DeFazio, Mr. Dicks, Mr. Dingell, Mr. Emanuel, Mr. Farr, Mr. Filner, Mr. Grijalva, Mr. Gutierrez, Mr. Hastings of Florida, Mr. Holt, Mr. Honda, Mr. Inslee, Mr. Lantos, Mr. Larsen of Washington, Ms. Jackson-Lee of Texas, Ms. Zoe Lofgren of California, Mrs. Lowey, Mrs. Maloney, Mr. McDermott, Mr. McGovern, Ms. Millender-McDonald, Mr. George Miller of California, Mr. Moran of Virginia, Ms. Norton, Mr. Rangel, Mr. Rothman, Ms. Schakowsky, Mr. Shays, Mr. Sherman, Mr. Smith of Washington, Ms. Solis, Mr. Stark, Mrs. Tauscher, Mr. Van Hollen, Ms. Wasserman Schultz, Ms. Watson, Mr. Waxman, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To establish a public education and awareness program relating to emergency contraception. 
 
 
1.Short titleThis Act may be cited as the Emergency Contraception Education Act. 
2.FindingsCongress finds as follows: 
(1)Each year, 3,000,000 pregnancies, or one half of all pregnancies, in the United States are unintended, and half of all of these unintended pregnancies end in abortion. 
(2)The Food and Drug Administration has declared emergency contraception to be safe and effective in preventing unintended pregnancy. 
(3)The most commonly used forms of emergency contraception are regimens of ordinary birth control pills. Taken within 72 hours of unprotected intercourse or contraceptive failure, emergency contraception can reduce the risk of pregnancy by as much as 89 percent. Recent medical evidence confirms that emergency contraception can be effective up to five days after unprotected intercourse or contraception failure. 
(4)Emergency contraception, also known as post-coital contraception, is a responsible means of preventing pregnancy that works like other hormonal contraception to delay ovulation, prevent fertilization or prevent implantation. 
(5)Emergency contraception does not cause abortion and will not affect an established pregnancy. 
(6)It is estimated that the use of emergency contraception could cut the number of unintended pregnancies in half, thereby reducing the need for abortion. 
(7)New data from the Alan Guttmacher Institute estimates that 51,000 abortions were prevented by use of emergency contraception in 2000 and that increased use of emergency contraception accounted for up to 43 percent of the total decline in abortion rates between 1994 and 2000. 
(8)Emergency contraceptive use in the United States remains low, and 9 in 10 women of reproductive age remain unaware of the method. 
(9)Although the American College of Obstetricians and Gynecologists recommends that doctors routinely offer women of reproductive age a prescription for emergency contraceptive pills during their annual visit, only 1 in 5 ob/gyns routinely discuss emergency contraception with their patients, suggesting the need for greater provider and patient education. 
(10)A recent study conducted by Ibis Reproductive Health found that less than 18 percent of hospitals provide emergency contraception at a woman’s request without restrictions. At nearly 50 percent of hospitals, emergency contraception is unavailable even in cases of sexual assault. Furthermore, among hospitals that said emergency contraception was unavailable, approximately half either refused to give a referral or gave an invalid referral. 
(11)In light of their safety and efficacy, both the American Medical Association and the American College of Obstetricians and Gynecologists have endorsed more widespread availability of emergency contraceptive pills, and have recommended that dedicated emergency contraceptive products be available without a prescription. 
(12)Healthy People 2010, published by the Office of the Surgeon General, establishes a 10-year national public health goal of increasing the proportion of health care providers who provide emergency contraception to their patients. 
(13)Public awareness campaigns targeting women and health care providers will help remove many of the barriers to emergency contraception and will help bring this important means of pregnancy prevention to American women. 
3.Emergency contraception education and information programs 
(a)DefinitionsIn this section: 
(1)Emergency contraceptionThe term emergency contraception means a drug or device (as the terms are defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)) or a drug regimen that is— 
(A)used after sexual relations; and 
(B)prevents pregnancy, by preventing ovulation, fertilization of an egg, or implantation of an egg in a uterus. 
(2)Health care providerThe term health care provider means an individual who is licensed or certified under State law to provide health care services and who is operating within the scope of such license. 
(3)Institution of higher educationThe term institution of higher education has the same meaning given such term in section 1201(a) of the Higher Education Act of 1965 (20 U.S.C. 1141(a)). 
(4)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(b)Emergency contraception public education program 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall develop and disseminate to the public information on emergency contraception. 
(2)DisseminationThe Secretary may disseminate information under paragraph (1) directly or through arrangements with nonprofit organizations, consumer groups, institutions of higher education, Federal, State, or local agencies, clinics and the media. 
(3)InformationThe information disseminated under paragraph (1) shall include, at a minimum, a description of emergency contraception, and an explanation of the use, safety, efficacy, and availability of such contraception. 
(c)Emergency contraception information program for health care providers 
(1)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration and in consultation with major medical and public health organizations, shall develop and disseminate to health care providers information on emergency contraception. 
(2)InformationThe information disseminated under paragraph (1) shall include, at a minimum— 
(A)information describing the use, safety, efficacy and availability of emergency contraception; 
(B)a recommendation regarding the use of such contraception in appropriate cases; and 
(C)information explaining how to obtain copies of the information developed under subsection (b), for distribution to the patients of the providers. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $10,000,000 for each of fiscal years 2006 through 2010. 
 
